KIRSCH, J.,
concurring in result.
The record before us fails to answer each of the following questions: (1) Where was the officer when he first saw the gun? (2) How far did the officer lean into the vehicle through the open driver's side door? (3) Why did the officer fail to take any action to determine the ownership of the car before deciding that the car would have to be towed? (4) Why it was necessary for the officer to lean into the vehicle to speak with the passenger? (5) Whether the officer placed his hand on the driver's seat when he leaned into the car? (6) If so, whether and to what extent the officer pressed down on the driver's seat in any way when he leaned into the vehicle; (7) Where the gun was located vis-i-vis the driver's seat and the center console? (8) Whether the gun was in plain view? (9) Whether the gun would have been visible from outside the vehicle? (10) Finally, and perhaps most critically: If, as State contends, the warrantless search here at issue was justified because of officer safety concerns, why did the officer act contrary to those concerns and to established police safety protocols in approaching the vehicle on the side closest to traffic and in leaning into the vehicle through an open car door to confront an unknown, and potentially dangerous, passenger who may have had ready access to a gun?
In the absence of answers to the foregoing questions, the State failed to satisfy its burden of showing that the warrantless search of the vehicle and the seizure of the gun were justified. On the one extreme, the gun may have been within the plain view of the officer from outside the vehicle. On the other, the officer's intrusion into the vehicle may have been purposefully designed to allow him to conduct an unJustified search under the pretext of officer safety.
Because the record fails to answer these questions, I cannot conclude as Judge Riley does in her lead opinion that the officer safety concerns here were not legitimate, nor can I conclude as Judge Mathias does in dissent that the State carried its burden to establish such legitimacy.
I believe that we are unable to answer these questions from the record before us and that, without such answers, the State failed to satisfy its burden to prove that the search here at issue was justified.